             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:19 CR 58

UNITED STATES OF AMERICA                  )
                                          )              ORDER
v.                                        )
                                          )
MARY SARAH FLEISCHER                      )
____________________________________      )
      This matter is before the Court on Defendant’s Motion to Amend Order

Setting Conditions of Release (Doc. 23) (“Motion to Amend”) and Defendant’s

Motion to Seal DKT. 23 (Doc. 24) (“Motion to Seal”).

Motion to Amend

      In the Motion to Amend, Defendant seeks authorization for an additional

eighteen (18) days of treatment. The Motion to Amend advises that the

Government does not object to the relief sought.

      For the reasons stated therein, the Motion to Amend Order Setting

Conditions of Release (Doc. 23) is GRANTED, and this Court’s Order Setting

Conditions of Release (Doc. 11) is AMENDED to allow Defendant a total of 60

days of treatment before returning to custody.

Motion to Seal

      The Court has considered the Motion to Seal, the public’s interest in

access to the Motion to Amend, and alternatives to sealing. The Court

determines that sealing is necessary in this case, and that less restrictive
means of handling the information are not sufficient, as the subject filing

references Defendant’s confidential medical information. The sealing ordered

herein shall be permanent, subject to further Order of the Court.

      Accordingly, the Motion to Seal DKT. 23 is GRANTED, and the Motion

to Amend Order Setting Conditions of Release (Doc. 23) shall be SEALED and

remain sealed until further Order of the Court.



                                      Signed: July 30, 2019
